Citation Nr: 1747087	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides in the Republic of Vietnam.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicides in the Republic of Vietnam.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides in the Republic of Vietnam

4.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides in the Republic of Vietnam.  

5.  Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides in the Republic of Vietnam.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims were remanded in December 2014 for evidentiary development.  

The Veteran appeared at a videoconference hearing in August 2013.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran served aboard USS Dahlgren, a destroyer, which entered DaNang Harbor in support of operations in Vietnam in 1967.  

2.  The Veteran does not have service on the territorial landmass of Vietnam or in the inland waterways and has not contended otherwise.  

3.  The Veteran's erectile dysfunction, upper and lower extremity neuropathies, Parkinson's disease, and prostate cancer were not caused by service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides in the Republic of Vietnam, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicides in the Republic of Vietnam, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides in the Republic of Vietnam, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides in the Republic of Vietnam, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides in the Republic of Vietnam, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served aboard USS Dahlgren, a guided missile destroyer which ported in DaNang harbor during the time of the Veteran's service.  The record does not show, and the Veteran does not contend, that he stepped on the landmass of Vietnam, or that he served in its inland waterways.

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303 (b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 133 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with his claimed disorders.  Other organic diseases of the nervous system and malignant tumors are listed as example of "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply for those disabilities (peripheral neuropathies, Parkinson's disease, and prostate cancer).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, for the claimed peripheral neuropathies, Parkinson's disease, and prostate cancer residuals, either a nexus to service or a continuity of symptoms from service must be established by the evidence if the Veteran is to obtain service connection for his claimed disorder on a direct basis.  Id.  Additionally, should these disabilities be manifest to a compensable degree within the first post-service year, service connection would also be warranted.  Id.  Erectile dysfunction, not being a "chronic condition," must be shown as being caused by an in-service event in order for service connection to be warranted on a direct basis.  Id.  

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, to include Parkinson's disease, early-onset peripheral neuropathy, and prostate cancer, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran never set foot on the landmass or inland waterways of Vietnam, as he did not leave the vessel at any time during the time the ship was in port in 1967.  Essentially, he asserts that service connection for his claimed disabilities should be awarded as due to herbicide exposure on a direct basis.  That is, he asserts that tactical herbicides were used in and around DaNang harbor at the time proximate to his visit to the port, that the port was surrounded on multiple sides by land, and that any spraying in the immediate vicinity would allow for the ship, which was anchored approximately 100 yards from the pier, to have been exposed to the dioxin contaminants.  

There is no question that, as due to the "blue water" service rendered, and as due to the Veteran not ever leaving the ship while she was ported in DaNang, presumptive service connection cannot be considered in this case.  Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran testified that he could "smell" and "taste" potential residue from herbicides during the port visit.  Accordingly, the RO obtained deck logs from USS Dahlgren to see as to if such a claim of direct exposure could be verified.  

The record does not substantiate the Veteran's assertions.  Indeed, as noted, deck logs from USS Dahlgren are of record for the time of the visit to DaNang harbor in 1967, and there is no indication of any reported spraying or other usage of tactical herbicides at the time of the ship's visit.  Simply, it appears as if the Dahlgren arrived in the harbor in April 1967, loaded supplies onto the ship, and then transited out to the South China Sea so as to be "on station" for search and rescue assistance operations.  No "brown water" service was rendered by the crew of the vessel (i.e. inland waterways), the ship was at a deep anchorage, and, as noted, the Veteran never left the confines of the ship to go onto land.  The deck logs of the ship do not document the transportation or exposure to herbicides, and, given that this brief visit to port constituted the entirety of the Veteran's time at DaNang or even near the Vietnam shoreline, it cannot be concluded that there was exposure on a direct basis.  

The Veteran's erectile dysfunction and peripheral neuropathies have been, via VA clinical treatment records, described to be attributable to diabetes (which is not subject to service-connected compensation), and the most recent VA examination, offered, in 2017, states that while the claimed disorders would be considered as attributable to herbicides, to include potentially on a direct basis should there be confirmed or presumptive exposure, there is, as noted, no such exposure which can be conceded.  

The service treatment records do not demonstrate erectile dysfunction, upper or lower extremity peripheral neuropathy, Parkinson's disease, or prostate cancer, and there is no evidence indicating that any disabilities manifested to a compensable degree within the first post service year (or otherwise presented continual symptoms).  These disabilities manifested many years after service, and the Veteran has never contended otherwise.  Indeed, he rests his entire argument on the claimed conditions being at least as likely as not causally related, either directly or presumptively, to herbicide exposure in Vietnam.  As the Veteran was not exposed to herbicides, that argument must fail and the claims must be denied.  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against exposure to herbicides in Vietnam, and thus, both as regards to direct and presumptive exposure, is against the Veteran's claims. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides in the Republic of Vietnam, is denied.  

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicides in the Republic of Vietnam, is denied.  

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides in the Republic of Vietnam, is denied.  

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides in the Republic of Vietnam, is denied.  

Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to herbicides in the Republic of Vietnam, is denied.  



_____________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


